DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Asselin et al. (US 2014/0251042 A1).
Regarding claim 1, Asselin discloses an endoscope (100) comprising: an insertion part (101; par. [0016]) having a bendable bending part; an operating part (104) continuously provided on a proximal end side (103) of the insertion part (101); a pair of bending operating wires (234; par. [0022]-[0023]) inserted into the insertion part (101) and fixed to a distal end side (102) of the insertion part; a first bending operating mechanism (221/220/322/231/230/433; par. [0027]) that operates the bending part by moving the pair of bending operating wires (234) forward and backward in conjunction with each other (when 221/231 are moved simultaneously; par. [0027]); and a second bending operating mechanism (221/220/322 or 231/230/433; par. [0025]-[0026]) that operates the bending part by independently moving the pair of bending operating wires (234) forward and backward (221 and 231 moved independently; par. [0025]-[0026]).
Regarding claim 2, Asselin discloses the endoscope according to claim 1, further comprising: a bending operating member (22/231) that inputs a driving force to at least one of the first bending operating mechanism or the second bending operating mechanism by a manual operation (par. [0025]-[0026]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asselin, as applied to the claims above, in view of Okamoto (US 2014/0371534 A1).
Regarding claim 3, Asselin discloses the endoscope according to claim 2, but does not specifically disclose it further comprising: a connection interface to which an external mechanism, which inputs a driving force to the other of the first bending operating mechanism and the second bending operating mechanism, is attachably and detachably connected. Okamoto teaches an analogous endoscope wherein the UD bending operating mechanism (mechanism of operating member 10) is driven by manual operation (par. [0042]) and the RL bending operating  mechanism (mechanism of operating member 11) is driven by an external mechanism (9/12; par. [0043]) that is attacahbly and detachably connected (via 6) to a connection interface (on 5). It would have been obvious to one having ordinary skill in the art to make one of the second bending operation mechanism have the external mechanism of Okamoto, such that the load on the rotational operation is lighter as the operator only needs to slightly move one of the bending operating member to effect bending, as taught by Okamoto (par. [0058]).
Regarding claim 4, Asselin in view of Okamoto disclose the endoscope according to claim 3, wherein the bending operating member (221/231) is capable of inputting a driving force to one of the first bending operating mechanism and the second bending operating mechanism regardless of whether or not the external mechanism is connected to the connection interface (par. [0025]-[0026]).
Regarding claim 5, Asselin in view of Okamoto disclose the endoscope according to claim 3, wherein the external mechanism is an actuator (Okamoto: 9/12).
Regarding claim 6, Asselin in view of Okamoto disclose the endoscope according to claim 5, wherein the bending operating member inputs the driving force to the first bending operating mechanism (par. [0027]), and wherein the actuator (Okamoto: 9/12) inputs the driving force to the second bending operating mechanism (when 221/232 are moved independently; par. [0025]-[0026]).
Regarding claim 7, Asselin in view of Okamoto disclose the endoscope according to claim 2, wherein the first bending operating mechanism (221/220/322/231/230/433; par. [0027]) includes: a rotating member (322/433) that is provided within the operating part (104) and rotates with rotation of the bending operating member (221/231; par. [0027]), and wherein in a case where the rotating member rotates (322/433), one of the pair of bending operating wires is pulled to the proximal end side, and the other is fed to the distal end side (par. [0022] and [0027]).

Claim(s) 8 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asselin, as applied to claim 1 above, in view of Saito (US 2016/0073856 A1).
Regarding claim 8, Asselin discloses the endoscope according to claim 1, but does not specifically disclose wherein a first engaging member is provided on each of the pair of bending operating wires on the proximal end side, and wherein the second bending operating mechanism has a pair of second engaging members respectively engaged with the pair of first engaging members and a pair of pulling members that respectively and independently pulls the pair of second engaging members to the proximal end side. Saito teaches an analogous device having an analogous operating mechanisms for bending the bendable section of the endoscope. The mechanism includes a first engaging member (33a/34a/38/39; Fig. 3) is provided on each of the pair of bending operating wires (33/34; Fig. 3) on the proximal end side, and wherein a second bending operating mechanism has a pair of second engaging members (31a/32a; Fig. 3) respectively engaged with the pair of first engaging members (33a/34a/38/39; Fig. 3) and a pair of pulling members (31/32/30; Fig. 3) that respectively and independently pulls the pair of second engaging members to the proximal end side. It would have been obvious to one having ordinary skill in the art to include the engaging members and pulling members of the operating mechanism of Saito in the system of Asselin in order to further control tensioning of each operating wire. 
Regarding claim 12, Asselin in view of Saito disclose the endoscope according to claim 8, further comprising: a stopper (Saito: 42; Fig. 3; par. [0034]) that regulates a bending angle of the bending part by abutting against the first engaging members (33a/34a/38/39; Fig. 3) to restrict the movement of the first engaging members (par. [0034]).
Regarding claim 12, Asselin in view of Saito disclose the endoscope according to claim 1, wherein the pair of bending operating wires (234; par. [0022] and [0023]) are provided in two sets, and wherein the first bending operating mechanism and the second bending operating mechanism are also provided in two sets (par. [0025]-[0027]).
Allowable Subject Matter
Claims 9-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  Okamoto et al. (US 2014/0309625 A1) teaches an analogous device first engaging members (356; Fig. 43) and second engaging members  (352U and 352D) move away from each other and engage each other (Figs. 43-44; par. [0444]-[0450]) as the wires moves to the distal end side or proximal end side. However, neither Asselin nor Okamoto disclose wherein the first engaging members independently move away from the second engaging members in a case where the first engaging members move to the proximal end side, and wherein the first engaging members and the second engaging members move together in an engaged state in a case where the first engaging members move to the distal end side.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Uchida et al.	US 2021/0105385 A1	External Mechanism for Endoscope and      
					Endoscope Apparatus              

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYNAE E BOLER whose telephone number is (571)270-3620. The examiner can normally be reached Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYNAE E BOLER/Examiner, Art Unit 3795   

/ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795